            Case MDL No. 3010 Document 103 Filed 07/12/21 Page 1 of 2




                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


                   SUPPLEMENTAL NOTICE OF HEARING SESSION


Pursuant to the order of the United States Judicial Panel on Multidistrict Litigation filed on June
16, 2021, supplemental notice is hereby given regarding the July 29, 2021, hearing session
scheduled to consider various matters under 28 U.S.C. § 1407.

ORAL ARGUMENT:

       •       THE PANEL WILL HEAR ORAL ARGUMENT BY VIDEOCONFERENCE
               USING THE ZOOM MEETING APP. Oral argument will begin at 9:30 a.m.
               (All times are Eastern Daylight Time.) The Panel will hear argument in the
               following dockets, in the following order, at this session:

                      MDL NO. 3005 – IN RE: BELVIQ (LORCASERIN HCI) PRODUCTS
                      LIABILITY LITIGATION

                      MDL NO. 3006 – IN RE: TASIGNA (NILOTINIB) PRODUCTS
                      LIABILITY LITIGATION

                      MDL NO. 3009 − IN RE: SERESTO FLEA AND TICK COLLAR
                      MARKETING, SALES PRACTICES AND PRODUCTS LIABILITY
                      LITIGATION

                      MDL No. 3010 − IN RE: DIGITAL ADVERTISING ANTITRUST
                      LITIGATION

       •       The use of videoconference technology for presentation of oral argument is not
               normal Panel practice. In light of the ongoing COVID-19 pandemic, the Panel and
               Panel staff are making the time- and resource-intensive arrangements necessary to
               conduct a virtual hearing in an efficient and effective manner. The Panel plans to
               return to its practice of in-person hearings when it becomes practicable to do so.
               To ensure the manageability of the Zoom hearing, only counsel presenting oral
               argument will be provided access to the videoconference during the designated
               time[s].

       •       A transcript of the oral argument will be filed in each docket when it becomes
               available. Parties who wish to order a transcript may do so by contacting the
               District     of     Massachusetts     Court       Reporter     Supervisor   at
               katelyn_coppola@mad.uscourts.gov.
    Case MDL No. 3010 Document 103 Filed 07/12/21 Page 2 of 2




•     Non-arguing counsel, members of the press, and the general public may access
      live audio of the oral argument by dialing (888) 204-5984 and using access code
      4703654. If they cannot connect to the argument using that number and code,
      they should dial (877) 411-9748 and use access code 1892547. Each line has a
      limit of 500 callers. All participants on the conference call will be muted and
      should not attempt to unmute themselves. Participants should be aware that the
      conference call will not be connected to the Zoom hearing until oral argument
      begins, which may not occur precisely at the scheduled time. Participants will hear
      silence until connected to the Zoom hearing. If there is a technical issue and the
      conference call is disconnected, Panel staff will attempt to reinitiate the conference
      call promptly. If this occurs, participants should dial back into the conference call.

•     All recording of the Hearing Session is prohibited.

•     The Panel has allocated argument times for the dockets listed above for oral
      argument. Counsel who submitted a Notice of Presentation or Waiver of Oral
      Argument and indicated an intent to present oral argument do not automatically
      receive argument time. Per Panel practice, argument time will be allocated to avoid
      multiple counsel presenting argument advocating a common position.

•     All counsel who are allocated argument time must attend one of three Zoom
      oral argument preparation sessions that the Panel staff will conduct during
      the week of July 19, 2021. The purpose of these sessions is to: (a) ensure that
      counsel are technologically prepared to participate in the videoconference;
      (b) inform counsel how the Panel intends to conduct oral argument; and (c) inform
      counsel of the procedures and protocols they will be expected to follow during the
      videoconference.

•     Panel staff will email counsel who filed a Notice of Presentation or Waiver of Oral
      Argument and indicated an intent to present oral argument: (a) the dates and times
      of the Zoom oral argument preparation sessions; (b) login information for those
      sessions; (c) additional information regarding the conduct of oral argument during
      the videoconference; and (d) the Panel’s allocation of argument times.

•     If counsel wish to make a substitution, either as to counsel designated to argue on
      behalf of a particular party or with respect to a position advocated by multiple
      parties, counsel must file a Notice of Substitution no later than July 15, 2021. After
      that date, no substitutions will be permitted absent extraordinary circumstances.




                                     FOR THE PANEL:



                                     John W. Nichols
                                     Clerk of the Panel
